Citation Nr: 0015001	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-00 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Assignment of an initial rating for service-connected 
residuals of a shell fragment wound to the left wrist, rated 
as noncompensably disabling. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which granted service 
connection for residuals of a shell fragment wound to the 
left wrist, and assigned a noncompensable (zero percent) 
rating, effective from the date of the veteran's claim in 
June 1998. 


FINDING OF FACT

The veteran's service-connected residuals of a shell fragment 
wound to the left wrist are manifested by a penetrating shell 
fragment wound to the left wrist, which was debrided, 
resulting in many small operation scars around the left wrist 
and the forearm area, with occasional left wrist pain. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for a 10 percent rating for 
residuals of a shell fragment wound to the left wrist have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.56, 4.73, Diagnostic Codes 5307, 5308 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim of disagreement with the 
assignment of an initial rating for service-connected 
residuals of a shell fragment wound to the left wrist that is 
plausible.  With regard to initial ratings, an appeal from an 
award of service connection and initial rating is a well-
grounded claim as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, in a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, such as this 
veteran's case, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board is also satisfied 
that all relevant facts have been properly developed, 
including a February 1999 VA examination which provided 
requested medical etiology opinions and is otherwise adequate 
for rating purposes.  No further assistance to the veteran is 
required to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).

The criteria for rating muscle injuries under 38 C.F.R. 
§ 4.56 provide that, for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately-severe, or severe.

A slight disability of muscles encompasses a simple wound of 
muscle without debridement or infection, a history and 
complaint in the service department record of superficial 
wound with brief treatment and return to duty, healing with 
good functional results, and no cardinal signs or symptoms of 
muscle disability.  Objective findings include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) (1999). 

A moderate disability of muscles encompasses a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, and residuals of 
debridement, or prolonged infection; a history of evidence of 
in-service treatment for the wound, and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles; and objective 
findings of entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (1999). 

In this case, the veteran contends that a 10 percent rating 
is warranted because his service-connected left wrist shell 
fragment wound involved deep penetration of Muscle Group VII 
or VIII, debridement of the wound, removal of a fragment or 
foreign body, and weakness of the left wrist.  Through his 
representative, he also contends that a moderately severe 
classification for muscle disability is warranted, based on 
this symptomatology and consistent complaints of left wrist 
weakness.  

Muscle Group VII consists of muscles arising from internal 
condyle of humerus.  The function of Muscle Group VII is 
flexion of the wrist and fingers.  For a slight disability, a 
noncompensable rating is warranted.  For moderate disability, 
a 10 percent rating is warranted.  38 U.S.C.A. § 4.73, 
Diagnostic Code 5307.

The function of Muscle Group VIII is extension of the wrist, 
fingers, and thumb, and abduction of the thumb.  Injury to 
this muscle group which results in slight disability warrants 
a noncompensable rating.  A moderate disability warrants a 10 
percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5308.

In this veteran's case, the evidence reflects that during 
service in April 1945 he sustained a penetrating shell 
fragment wound to the left wrist which was treated two days 
later with debridement and removal of foreign body.  At the 
service separation examination in December 1945, the veteran 
was found to have a well-healed scar of the left wrist, which 
was nonsymptomatic.  

A VA X-ray examination in August 1998, conducted as part of a 
VA compensation examination, revealed bilateral bony erosive 
changes involving the wrist joints, which could be due to 
rheumatoid arthritis.  The veteran reported in January 1999 
that his left wrist condition had worsened significantly in 
the previous six months.  

At a VA compensation examination in February 1999, the 
veteran reported that after service he worked as a farmer, 
and used a wrist band and occasionally took Tylenol or 
aspirin for pain.  He reported that his left wrist pain was 
on-and-off, averaging maybe three times a year, and that the 
left wrist condition remained stable until 1996, when he 
started experiencing a slight increase in pain, then 
gradually started to have stiffness and weakness.  The 
examiner reviewed the August 1998 X-rays and indicated that 
the bony erosion shown most prominent in the first 
metacarpophalangeal joint on the left was due to rheumatoid 
arthritis.  Physical examination revealed many small 
operation scars around the left wrist and the forearm area.  
Examination also revealed significant deformity with swelling 
and heat and rheumatoid synovial proliferation and deformity, 
with limitation of dorsiflexion, plantar flexion, and ulnar 
deviation.  The examiner wrote that his clinical impression 
was that the veteran did "not have any significant residual 
from the shrapnel wound.  The majority of this disability is 
due to rheumatoid arthritis in the wrist."  After a review 
of the X-rays, the examiner wrote that he did not think that 
the veteran had "residual disability in his left wrist due 
to any service connected injury.  It is purely rheumatoid 
arthritis." 

The Board notes that the veteran's service-connected 
residuals of a shell fragment wound to the left wrist have 
been rated using Diagnostic Code 7805, which contemplates 
ratings based on limitation of function due to scarring.  
While the veteran has residual scarring, the Board finds that 
the more appropriate Diagnostic Codes under which to rate the 
veteran's disability are Diagnostic Codes 5307 and 5308, 
38 C.F.R. § 4.73, which recognize muscle injury, and, in 
conjunction with 38 C.F.R. § 4.56, contemplate a history of 
muscle injury which includes muscle injury due to shell 
fragment wound, as well as scarring.   

The composite picture of the veteran's service-connected 
disability shows that he suffered a penetrating shell 
fragment wound to the left wrist, which was debrided, and 
which has resulted in many small operation scars around the 
left wrist and the forearm area, with occasional pain.  With 
regard to the type of injury, slight disability of Muscle 
Group VII or VIII (for a noncompensable rating) contemplates 
only a simple wound without debridement, while moderate 
disability of the muscles (for a 10 percent rating) 
contemplates a deep penetrating wound with residuals of 
debridement.  In this veteran's case, the evidence reflects 
that he had a penetrating wound with debridement.  38 C.F.R. 
§ 4.56.  While the evidence does not demonstrate that the 
veteran's wound was deep, it does appear that a penetrating 
wound was not contemplated by the criteria for slight muscle 
disability.  As to residuals of debridement, the evidence 
reflects that the veteran has many residual scars, which 
appear to be as the result of debridement of foreign bodies.  
Whether devitalized or contaminated muscle tissue was also 
debrided is not indicated by the evidence of record.  
However, the fact that the disability involved debridement 
appears to meet the criteria contemplated by moderate muscle 
disability, and which is not included as a criterion for 
slight muscle disability. 

With regard to the history and complaints, the veteran's 
service-connected left wrist disability reflected brief 
treatment and return to duty, and healing with overall good 
functional results, as indicated by the "asymptomatic" 
findings at service separation, a history consistent with 
only slight disability.  However, the veteran has reported in 
effect that he had some left wrist pain several times a year 
over the years, a reporting which the Board finds to be 
credible as not inconsistent with the nature of the injury 
and the evidence of record.  While this reporting does not 
clearly demonstrate "consistent complaints" of a cardinal 
symptom of muscle disability (such as fatigue pain) since 
injury in service, as contemplated by the criteria for 
moderate muscle disability, it nevertheless demonstrates some 
continual residual left wrist symptomatology not associated 
with rheumatoid arthritis. 

With regard to objective findings associated with mucle 
disability, although the veteran does not have entrance and 
exit scars that reflect a short track of missile through 
muscle tissue, as contemplated by moderate muscle disability, 
he does have many residual scars as the result of 
debridement, which appear to be more than "minimal 
scarring" under the criteria for slight muscle disability.  
38 C.F.R. § 4.56.  The objective findings also do not 
demonstrate moderate objective findings such as loss of deep 
fascia or muscle tonus, loss of power, or lowered threshold 
of fatigue compared to the right wrist.   The Board also 
notes that the VA examiner in February 1999 related the 
"majority" of the "significant" symptoms to the veteran's 
non-service-connected rheumatoid arthritis.  

Based on the record, it appears to the Board that the 
evidence is in relative equipoise regarding whether the 
disability produced by the veteran's service-connected 
residuals of a shell fragment wound to the left wrist more 
nearly approximates slight or moderate muscle disability.  
Therefore, resolving reasonable doubt in the veteran's favor, 
the Board finds that a 10 percent rating is warranted for 
service-connected residuals of a shell fragment wound to the 
left wrist.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7 
(1999). 

The Board notes the representative's argument on appeal that, 
when it is not possible to separate the effects of a service-
connected condition from a non-service-connected condition, 
such signs and symptoms must be attributed to the service-
connected condition.  While that is generally a true 
statement of law, in this veteran's case, this argument is 
inapplicable because a VA examiner has offered a medical 
opinion which specifically differentiated the symptomatology, 
attributing the "majority" of the "significant" symptoms 
to the veteran's non-service-connected rheumatoid arthritis.  
This veteran's case is distiguishable from the case cited by 
the representative, Mittleider v. West, 11 Vet. App. 181 
(1998).  In this veteran's case, there is medical evidence in 
the record separating the effects of the appellant's service-
connected disability from his non-service-connected disorder 
of rheumatoid arthritis. 

In this case, in his notice of disagreement and substantive 
appeal, the veteran only requested a 10 percent disability 
rating.  The representative's additional argument that the 
veteran's wound warrants a "moderately severe 
classification" (and, therefore, implicitly, would warrant 
more than a 10 percent rating under Diagnostic Code 5307 or 
5308) because of "the penetrating nature of the wound with 
debridement and removal of a retained fragment foreign 
body," this is simply an inaccurate statement of the 
governing regulations.  As the regulations set forth and the 
above analysis demonstrates, a rating for even moderate 
muscle disability contemplates "penetrating wound" (even 
"deep" penetrating wound), debridement (even with 
"residuals"), and removal of a retained foreign body (which 
is, by definition, included as part of debridement).  
38 C.F.R. § 4.56(d)(2).  Nevertheless, even assuming, 
arguendo, that the representative has contended that a rating 
in excess of 10 percent is warranted in this case, as the 
above analysis demonstrates, the evidence of record clearly 
demonstrates that a rating in excess of 10 percent is not 
warranted for any period during this claim, as virtually none 
of the criteria for moderately severe muscle disability is 
demonstrated.  38 C.F.R. § 4.56(d)(3). 


ORDER

A 10 percent rating for service-connected residuals of a 
shell fragment wound to the left wrist is granted, subject to 
the governing criteria for the payment of monetary awards. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

